Citation Nr: 1514341	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  11-11 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disorder.

2. Entitlement to service connection for a thyroid disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to September 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Houston, Texas. In that decision, both claims were denied. 

The Veteran and her spouse testified before the undersigned at a September 2013 Board hearing. A transcript of the hearing is in the file and has been reviewed. 

This claim was remanded by the Board in April 2014. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A thyroid disability is a presumptive disability under 38 C.F.R. § 3.307 and 3.309 (falling under the listed category of "endocrinopathies"). In this case, it is relevant to consider when the Veteran's current thyroid disability was diagnosed. 

After the Veteran's service, she was married to another person who was on active duty. She continued to receive some treatment from medical institutions on military bases around the country. The AOJ's prior attempts to obtain federal records from Madigan Army Hospital and the Joint Base Ft. Lewis-McChord was unsuccessful (see November 2009 Personnel Information Exchange System or PIES response and February 2011 Madigan Healthcare System response). However, there has been no attempt to request federal records from the other military medical institutions she reported receiving treatment as a civilian; this includes Elmendorf Air Force Base (AFB) records from 1973 to 1987, Paine Field AFB from 1968 to 1969, and Tyndall AFB records from 1969 to 1970 (see May 2007 statement of the Veteran and February 2007/January 2011 statements of her ex-husband). Not only does 38 C.F.R. § 3.159(c)(2) direct that all federal records must be obtained, but these records may confirm the date of initial onset of the thyroid disability since the records from right after service are not available. Requests for Elmendorf and Tyndall AFB records must be made. 

After all efforts are exhausted to find the relevant records, highlight any new and relevant information found and return the file to the 2014 examiner or send the file to a new examiner. Inform the examiner that a thyroid disability is a presumptive condition, so if it was incurred within one year from separation from service (i.e., September 1966) the claim may be granted. Also, notarization is not necessary for VA's acceptance of lay statements (see comment in 2014 thyroid VA examination report discounting her ex-husband's statement for not being notarized). Further, ensure that the examiner explains the 1990 to 1992 laboratory results from the Veteran's private treating physician, Dr. D., that reference the thyroid, mentioning the "T3 uptake" and "thyroxine." 

Accordingly, the case is REMANDED for the following action:

1. Associate any updated VA treatment records with the file. 

2. Request records from Elmendorf, Paine Hall and Tyndall AFB for the Veteran from the appropriate repository (as these are federal records, no authorization or consent form should be necessary). Please ensure that the searches include all past and current names. A negative response is requested and should be placed in the file and the Veteran should be informed if VA is unable to obtain records. 38 C.F.R. § 3.159(e)(1). 

3. After the above development is completed, return the file to the June 2014 VA examiner, or send the file to a new VA examiner if necessary. If any new and relevant evidence has been added to the file, direct the examiner to review that evidence. 

Also, inform examiner: 

* a thyroid disability is a presumptive condition, so if it was incurred within one year from separation from service (i.e., September 1966) the claim may be granted. 

* notarization is not necessary for VA's acceptance of lay statements.
 
* an explanation is needed regarding the 1990 to 1992 laboratory results from the Veteran's private treating physician, Dr. D., that reference the thyroid, mentioning the "T3 uptake" and "thyroxine."

The examiner should state whether there is a 50 percent probability or greater that a thyroid disability had its clinical onset in service or within one year of separation from service. 

The examiner should explain all conclusions made and support them with an accurate citation to the pertinent facts of the case.

4. If any new and relevant evidence is found regarding the claim of service connection for hearing loss, return the file to the June 2014 VA examiner for an updated opinion. 

5. Re-adjudicate the claims. If the decision remains in any way adverse to the Veteran, provide her and her representative with a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014). 

